 

EXHIBIT 10.1

 

INDEMNIFICATION AGREEMENT

 

This Agreement made and entered into this 6th day of July, 2005 (the
“Agreement”), by and between WII Components, Inc., a Delaware corporation (the
“Company,” which term shall include, where appropriate, any Entity (as
hereinafter defined) controlled directly or indirectly by the Company), and
Rodney Cohen (the “Indemnitee”):

 

WHEREAS, it is essential to the Company that it be able to retain and attract as
directors the most capable persons available;

 

WHEREAS, increased corporate litigation has subjected directors to litigation
risks and expenses, and the limitations on the availability of directors and
officers liability insurance have made it increasingly difficult for the Company
to attract and retain such persons;

 

WHEREAS, the Company’s Certificate of Incorporation and Bylaws (the
“Certificate” and “Bylaws,” respectively) require it to indemnify its directors
to the fullest extent permitted by law and permit it to make other
indemnification arrangements and agreements;

 

WHEREAS, the Company desires to provide Indemnitee with specific contractual
assurance of Indemnitee’s rights to full indemnification against litigation
risks and expenses (regardless, among other things, of any amendment to or
revocation of the Certificate or Bylaws or any change in the ownership of the
Company or the composition of its Board of Directors);

 

WHEREAS, the Company intends that this Agreement provide Indemnitee with greater
protection than that which is provided by the Company’s Certificate and Bylaws;
and

 

WHEREAS, Indemnitee is relying upon the rights afforded under this Agreement in
becoming a director of the Company.

 

NOW, THEREFORE, in consideration of the promises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 


1.                                   DEFINITIONS.


 


(A)             “CORPORATE STATUS” DESCRIBES THE STATUS OF A PERSON WHO IS
SERVING OR HAS SERVED (I) AS A DIRECTOR OR OFFICER OF THE COMPANY, (II) IN ANY
CAPACITY WITH RESPECT TO ANY EMPLOYEE BENEFIT PLAN OF THE COMPANY, OR (III) AS A
DIRECTOR, PARTNER, TRUSTEE, OFFICER, EMPLOYEE, OR AGENT OF ANY OTHER ENTITY AT
THE REQUEST OF THE COMPANY.  FOR PURPOSES OF SUBSECTION (III) OF THIS
SECTION 1(A), IF INDEMNITEE IS SERVING OR HAS SERVED AS A DIRECTOR, PARTNER,
TRUSTEE, OFFICER, EMPLOYEE OR AGENT OF A SUBSIDIARY, INDEMNITEE SHALL BE DEEMED
TO BE SERVING AT THE REQUEST OF THE COMPANY.


 


(B)            “ENTITY” SHALL MEAN ANY CORPORATION, PARTNERSHIP, LIMITED
LIABILITY COMPANY, JOINT VENTURE, TRUST, FOUNDATION, ASSOCIATION, ORGANIZATION
OR OTHER LEGAL ENTITY.


 


(C)             “EXPENSES” SHALL MEAN ALL FEES, COSTS AND EXPENSES INCURRED BY
INDEMNITEE IN CONNECTION WITH ANY PROCEEDING (AS DEFINED BELOW), INCLUDING,
WITHOUT LIMITATION, ATTORNEYS’

 

--------------------------------------------------------------------------------


 


FEES, DISBURSEMENTS AND RETAINERS (INCLUDING, WITHOUT LIMITATION, ANY SUCH FEES,
DISBURSEMENTS AND RETAINERS INCURRED BY INDEMNITEE PURSUANT TO SECTIONS 10 AND
11(C) OF THIS AGREEMENT), FEES AND DISBURSEMENTS OF EXPERT WITNESSES, PRIVATE
INVESTIGATORS AND PROFESSIONAL ADVISORS (INCLUDING, WITHOUT LIMITATION,
ACCOUNTANTS AND INVESTMENT BANKERS), COURT COSTS, TRANSCRIPT COSTS, FEES OF
EXPERTS, TRAVEL EXPENSES, DUPLICATING, PRINTING AND BINDING COSTS, TELEPHONE AND
FAX TRANSMISSION CHARGES, POSTAGE, DELIVERY SERVICES, SECRETARIAL SERVICES, AND
OTHER DISBURSEMENTS AND EXPENSES.


 


(D)            “INDEMNIFIABLE EXPENSES,” “INDEMNIFIABLE LIABILITIES” AND
“INDEMNIFIABLE AMOUNTS” SHALL HAVE THE MEANINGS ASCRIBED TO THOSE TERMS IN
SECTION 3(A) BELOW.


 


(E)             “LIABILITIES” SHALL MEAN JUDGMENTS, DAMAGES, LIABILITIES,
LOSSES, PENALTIES, EXCISE TAXES, FINES AND AMOUNTS PAID IN SETTLEMENT.


 


(F)               “PROCEEDING” SHALL MEAN ANY THREATENED, PENDING OR COMPLETED
CLAIM, ACTION, SUIT, ARBITRATION, ALTERNATE DISPUTE RESOLUTION PROCESS,
INVESTIGATION, INQUIRY, ADMINISTRATIVE HEARING, APPEAL, OR ANY OTHER PROCEEDING,
WHETHER CIVIL, CRIMINAL, ADMINISTRATIVE, ARBITRATIVE OR INVESTIGATIVE, WHETHER
FORMAL OR INFORMAL, INCLUDING A PROCEEDING INITIATED BY INDEMNITEE PURSUANT TO
SECTION 10 OF THIS AGREEMENT TO ENFORCE INDEMNITEE’S RIGHTS HEREUNDER.


 


(G)            “SUBSIDIARY” SHALL MEAN ANY CORPORATION, PARTNERSHIP, LIMITED
LIABILITY COMPANY, JOINT VENTURE, TRUST OR OTHER ENTITY OF WHICH THE COMPANY
OWNS (EITHER DIRECTLY OR THROUGH OR TOGETHER WITH ANOTHER SUBSIDIARY OF THE
COMPANY) EITHER (I) A GENERAL PARTNER, MANAGING MEMBER OR OTHER SIMILAR INTEREST
OR (II) (A) 50% OR MORE OF THE VOTING POWER OF THE VOTING CAPITAL EQUITY
INTERESTS OF SUCH CORPORATION, PARTNERSHIP, LIMITED LIABILITY COMPANY, JOINT
VENTURE OR OTHER ENTITY, OR (B) 50% OR MORE OF THE OUTSTANDING VOTING CAPITAL
STOCK OR OTHER VOTING EQUITY INTERESTS OF SUCH CORPORATION, PARTNERSHIP, LIMITED
LIABILITY COMPANY, JOINT VENTURE OR OTHER ENTITY.


 


2.                                       SERVICES OF INDEMNITEE.  IN
CONSIDERATION OF THE COMPANY’S COVENANTS AND COMMITMENTS HEREUNDER, INDEMNITEE
AGREES TO SERVE OR CONTINUE TO SERVE AS A DIRECTOR OF THE COMPANY FOR SO LONG AS
HE OR SHE IS DULY ELECTED AND QUALIFIED OR UNTIL HE OR SHE RESIGNS IN ACCORDANCE
WITH THE BYLAWS OR APPLICABLE LAW.  THIS AGREEMENT SHALL NOT IMPOSE ANY
OBLIGATION ON INDEMNITEE OR THE COMPANY TO CONTINUE INDEMNITEE’S SERVICE TO THE
COMPANY BEYOND ANY PERIOD OTHERWISE REQUIRED BY LAW OR BY OTHER AGREEMENTS OR
COMMITMENTS OF THE PARTIES, IF ANY.


 


3.                                       AGREEMENT TO INDEMNIFY.  THE COMPANY
AGREES TO INDEMNIFY AND HOLD HARMLESS, TO THE FULLEST EXTENT PERMITTED BY THE
LAWS OF THE STATE OF DELAWARE, INDEMNITEE AS FOLLOWS:


 


(A)             PROCEEDINGS OTHER THAN BY OR IN THE RIGHT OF THE COMPANY. 
SUBJECT TO THE EXCEPTIONS CONTAINED IN SECTION 4(A) BELOW, IF INDEMNITEE WAS OR
IS A PARTY OR IS THREATENED TO BE MADE A PARTY TO ANY PROCEEDING (OTHER THAN AN
ACTION BY OR IN THE RIGHT OF THE COMPANY) BY REASON OF INDEMNITEE’S CORPORATE
STATUS, INDEMNITEE SHALL BE INDEMNIFIED BY THE COMPANY AGAINST ALL EXPENSES AND
LIABILITIES INCURRED OR PAID BY INDEMNITEE IN CONNECTION WITH SUCH PROCEEDING
(REFERRED TO HEREIN AS “INDEMNIFIABLE EXPENSES” AND “INDEMNIFIABLE LIABILITIES,”
RESPECTIVELY, AND COLLECTIVELY AS “INDEMNIFIABLE AMOUNTS”).

 

2

--------------------------------------------------------------------------------


 


(B)            PROCEEDINGS BY OR IN THE RIGHT OF THE COMPANY.  SUBJECT TO THE
EXCEPTIONS CONTAINED IN SECTION 4(B) BELOW, IF INDEMNITEE WAS OR IS A PARTY OR
IS THREATENED TO BE MADE A PARTY TO ANY PROCEEDING BY OR IN THE RIGHT OF THE
COMPANY BY REASON OF INDEMNITEE’S CORPORATE STATUS, INDEMNITEE SHALL BE
INDEMNIFIED BY THE COMPANY AGAINST ALL INDEMNIFIABLE EXPENSES.


 


(C)             CONCLUSIVE PRESUMPTION REGARDING STANDARD OF CARE.  IN MAKING
ANY DETERMINATION REQUIRED TO BE MADE UNDER DELAWARE LAW WITH RESPECT TO
ENTITLEMENT TO INDEMNIFICATION HEREUNDER, THE PERSON, PERSONS OR ENTITY MAKING
SUCH DETERMINATION SHALL PRESUME THAT INDEMNITEE IS ENTITLED TO INDEMNIFICATION
UNDER THIS AGREEMENT IF INDEMNITEE SUBMITTED A REQUEST THEREFOR IN ACCORDANCE
WITH SECTION 5 OF THIS AGREEMENT, AND THE COMPANY SHALL HAVE THE BURDEN OF PROOF
TO OVERCOME THAT PRESUMPTION IN CONNECTION WITH THE MAKING BY ANY PERSON,
PERSONS OR ENTITY OF ANY DETERMINATION CONTRARY TO THAT PRESUMPTION.


 


4.                                       EXCEPTIONS TO INDEMNIFICATION. 
INDEMNITEE SHALL BE ENTITLED TO INDEMNIFICATION UNDER SECTIONS 3(A) AND
3(B) ABOVE IN ALL CIRCUMSTANCES OTHER THAN WITH RESPECT TO ANY SPECIFIC CLAIM,
ISSUE OR MATTER INVOLVED IN THE PROCEEDING OUT OF WHICH INDEMNITEE’S CLAIM FOR
INDEMNIFICATION HAS ARISEN, AS FOLLOWS:


 


(A)             PROCEEDINGS OTHER THAN BY OR IN THE RIGHT OF THE COMPANY.  IF
INDEMNIFICATION IS REQUESTED UNDER SECTION 3(A) AND IT HAS BEEN FINALLY
ADJUDICATED BY A COURT OF COMPETENT JURISDICTION THAT, IN CONNECTION WITH SUCH
SPECIFIC CLAIM, ISSUE OR MATTER, INDEMNITEE FAILED TO ACT (I) IN GOOD FAITH AND
(II) IN A MANNER INDEMNITEE REASONABLY BELIEVED TO BE IN OR NOT OPPOSED TO THE
BEST INTERESTS OF THE COMPANY, OR, WITH RESPECT TO ANY CRIMINAL PROCEEDING,
INDEMNITEE HAD REASONABLE CAUSE TO BELIEVE THAT INDEMNITEE’S CONDUCT WAS
UNLAWFUL, INDEMNITEE SHALL NOT BE ENTITLED TO PAYMENT OF INDEMNIFIABLE AMOUNTS
HEREUNDER.


 


(B)            PROCEEDINGS BY OR IN THE RIGHT OF THE COMPANY.  IF
INDEMNIFICATION IS REQUESTED UNDER SECTION 3(B) AND:


 


(I)                 IT HAS BEEN FINALLY ADJUDICATED BY A COURT OF COMPETENT
JURISDICTION THAT, IN CONNECTION WITH SUCH SPECIFIC CLAIM, ISSUE OR MATTER,
INDEMNITEE FAILED TO ACT (A) IN GOOD FAITH AND (B) IN A MANNER INDEMNITEE
REASONABLY BELIEVED TO BE IN OR NOT OPPOSED TO THE BEST INTERESTS OF THE
COMPANY, INDEMNITEE SHALL NOT BE ENTITLED TO PAYMENT OF INDEMNIFIABLE EXPENSES
HEREUNDER; OR


 


(II)              IT HAS BEEN FINALLY ADJUDICATED BY A COURT OF COMPETENT
JURISDICTION THAT INDEMNITEE IS LIABLE TO THE COMPANY WITH RESPECT TO SUCH
SPECIFIC CLAIM, NO INDEMNIFIABLE EXPENSES SHALL BE PAID WITH RESPECT TO SUCH
CLAIM, ISSUE OR MATTER UNLESS THE COURT OF CHANCERY OR ANOTHER COURT IN WHICH
SUCH PROCEEDING WAS BROUGHT SHALL DETERMINE UPON APPLICATION THAT, DESPITE THE
ADJUDICATION OF LIABILITY, BUT IN VIEW OF ALL THE CIRCUMSTANCES OF THE CASE,
INDEMNITEE IS FAIRLY AND REASONABLY ENTITLED TO INDEMNIFICATION FOR SUCH
INDEMNIFIABLE EXPENSES WHICH SUCH COURT SHALL DEEM PROPER; OR


 


(III)           IT HAS BEEN FINALLY ADJUDICATED BY A COURT OF COMPETENT
JURISDICTION THAT INDEMNITEE IS LIABLE TO THE COMPANY FOR AN ACCOUNTING OF
PROFITS MADE FROM THE PURCHASE OR SALE BY THE INDEMNITEE OF SECURITIES OF THE
COMPANY PURSUANT TO THE

 

3

--------------------------------------------------------------------------------


 


PROVISIONS OF SECTION 16 OF THE SECURITIES EXCHANGE ACT OF 1934, THE RULES AND
REGULATIONS PROMULGATED THEREUNDER AND AMENDMENTS THERETO OR SIMILAR PROVISIONS
OF ANY FEDERAL, STATE OR LOCAL STATUTORY LAW, INDEMNITEE SHALL NOT BE ENTITLED
TO PAYMENT OF INDEMNIFIABLE EXPENSES HEREUNDER.


 


(C)             INSURANCE PROCEEDS.  TO THE EXTENT PAYMENT IS ACTUALLY MADE TO
THE INDEMNITEE UNDER A VALID AND COLLECTIBLE INSURANCE POLICY IN RESPECT OF
INDEMNIFIABLE AMOUNTS IN CONNECTION WITH SUCH SPECIFIC CLAIM, ISSUE OR MATTER,
INDEMNITEE SHALL NOT BE ENTITLED TO PAYMENT OF INDEMNIFIABLE AMOUNTS HEREUNDER
EXCEPT IN RESPECT OF ANY EXCESS BEYOND THE AMOUNT OF PAYMENT UNDER SUCH
INSURANCE.

 


5.                                       PROCEDURE FOR PAYMENT OF INDEMNIFIABLE
AMOUNTS.  INDEMNITEE SHALL SUBMIT TO THE COMPANY A WRITTEN REQUEST SPECIFYING
THE INDEMNIFIABLE AMOUNTS FOR WHICH INDEMNITEE SEEKS PAYMENT UNDER SECTION 3 OF
THIS AGREEMENT AND THE BASIS FOR THE CLAIM.  THE COMPANY SHALL PAY SUCH
INDEMNIFIABLE AMOUNTS TO INDEMNITEE WITHIN SIXTY (60) CALENDAR DAYS OF RECEIPT
OF THE REQUEST.  AT THE REQUEST OF THE COMPANY, INDEMNITEE SHALL FURNISH SUCH
DOCUMENTATION AND INFORMATION AS ARE REASONABLY AVAILABLE TO INDEMNITEE AND
NECESSARY TO ESTABLISH THAT INDEMNITEE IS ENTITLED TO INDEMNIFICATION HEREUNDER.


 


6.                                       INDEMNIFICATION FOR EXPENSES OF A PARTY
WHO IS WHOLLY OR PARTLY SUCCESSFUL.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, AND WITHOUT LIMITING ANY SUCH PROVISION, TO THE EXTENT THAT
INDEMNITEE IS, BY REASON OF INDEMNITEE’S CORPORATE STATUS, A PARTY TO AND IS
SUCCESSFUL, ON THE MERITS OR OTHERWISE, IN ANY PROCEEDING, INDEMNITEE SHALL BE
INDEMNIFIED AGAINST ALL EXPENSES REASONABLY INCURRED BY INDEMNITEE OR ON
INDEMNITEE’S BEHALF IN CONNECTION THEREWITH.  IF INDEMNITEE IS NOT WHOLLY
SUCCESSFUL IN SUCH PROCEEDING BUT IS SUCCESSFUL, ON THE MERITS OR OTHERWISE, AS
TO ONE OR MORE BUT LESS THAN ALL CLAIMS, ISSUES OR MATTERS IN SUCH PROCEEDING,
THE COMPANY SHALL INDEMNIFY INDEMNITEE AGAINST ALL EXPENSES REASONABLY INCURRED
BY INDEMNITEE OR ON INDEMNITEE’S BEHALF IN CONNECTION WITH EACH SUCCESSFULLY
RESOLVED CLAIM, ISSUE OR MATTER.  FOR PURPOSES OF THIS AGREEMENT, THE
TERMINATION OF ANY CLAIM, ISSUE OR MATTER IN SUCH A PROCEEDING BY DISMISSAL,
WITH OR WITHOUT PREJUDICE, BY REASON OF SETTLEMENT, JUDGMENT, ORDER OR
OTHERWISE, SHALL BE DEEMED TO BE A SUCCESSFUL RESULT AS TO SUCH CLAIM, ISSUE OR
MATTER.


 


7.                                       EFFECT OF CERTAIN RESOLUTIONS.  NEITHER
THE SETTLEMENT OR TERMINATION OF ANY PROCEEDING NOR THE FAILURE OF THE COMPANY
TO AWARD INDEMNIFICATION OR TO DETERMINE THAT INDEMNIFICATION IS PAYABLE SHALL
CREATE A PRESUMPTION THAT INDEMNITEE IS NOT ENTITLED TO INDEMNIFICATION
HEREUNDER.  IN ADDITION, THE TERMINATION OF ANY PROCEEDING BY JUDGMENT, ORDER,
SETTLEMENT, CONVICTION, OR UPON A PLEA OF NOLO CONTENDERE OR ITS EQUIVALENT
SHALL NOT CREATE A PRESUMPTION THAT INDEMNITEE DID NOT ACT IN GOOD FAITH AND IN
A MANNER WHICH INDEMNITEE REASONABLY BELIEVED TO BE IN OR NOT OPPOSED TO THE
BEST INTERESTS OF THE COMPANY OR, WITH RESPECT TO ANY CRIMINAL PROCEEDING, HAD
REASONABLE CAUSE TO BELIEVE THAT INDEMNITEE’S ACTION WAS UNLAWFUL.


 


8.                                       AGREEMENT TO ADVANCE EXPENSES;
UNDERTAKING.  THE COMPANY SHALL ADVANCE ALL EXPENSES INCURRED BY OR ON BEHALF
INDEMNITEE IN CONNECTION WITH ANY PROCEEDING, INCLUDING A PROCEEDING BY OR IN
THE RIGHT OF THE COMPANY, IN WHICH INDEMNITEE IS INVOLVED BY REASON OF SUCH

 

4

--------------------------------------------------------------------------------


 


INDEMNITEE’S CORPORATE STATUS WITHIN FIVE (5) BUSINESS DAYS AFTER THE RECEIPT BY
THE COMPANY OF A WRITTEN STATEMENT FROM INDEMNITEE REQUESTING SUCH ADVANCE OR
ADVANCES FROM TIME TO TIME, WHETHER PRIOR TO OR AFTER FINAL DISPOSITION OF SUCH
PROCEEDING.  TO THE EXTENT REQUIRED BY DELAWARE LAW, INDEMNITEE HEREBY
UNDERTAKES TO REPAY, WITHOUT INTEREST, ANY AND ALL OF THE AMOUNT OF
INDEMNIFIABLE EXPENSES PAID TO INDEMNITEE IF IT IS FINALLY DETERMINED BY A COURT
OF COMPETENT JURISDICTION THAT INDEMNITEE IS NOT ENTITLED UNDER THIS AGREEMENT
TO INDEMNIFICATION WITH RESPECT TO SUCH EXPENSES.  THIS  UNDERTAKING IS AN
UNLIMITED GENERAL OBLIGATION OF INDEMNITEE.


 


9.                                       PROCEDURE FOR ADVANCE PAYMENT OF
EXPENSES.  INDEMNITEE SHALL SUBMIT TO THE COMPANY A WRITTEN REQUEST SPECIFYING
THE INDEMNIFIABLE EXPENSES FOR WHICH INDEMNITEE SEEKS AN ADVANCEMENT UNDER
SECTION 8 OF THIS AGREEMENT, TOGETHER WITH DOCUMENTATION EVIDENCING THAT
INDEMNITEE HAS INCURRED SUCH INDEMNIFIABLE EXPENSES.  PAYMENT OF INDEMNIFIABLE
EXPENSES UNDER SECTION 8 SHALL BE MADE NO LATER THAN TEN (10) CALENDAR DAYS
AFTER THE COMPANY’S RECEIPT OF SUCH REQUEST.


 


10.                                 REMEDIES OF INDEMNITEE.


 


(A)             RIGHT TO PETITION COURT.  IN THE EVENT THAT INDEMNITEE MAKES A
REQUEST FOR PAYMENT OF INDEMNIFIABLE AMOUNTS UNDER SECTIONS 3 AND 5 ABOVE OR A
REQUEST FOR AN ADVANCEMENT OF INDEMNIFIABLE EXPENSES UNDER SECTIONS 8 AND 9
ABOVE AND THE COMPANY FAILS TO MAKE SUCH PAYMENT OR ADVANCEMENT IN A TIMELY
MANNER PURSUANT TO THE TERMS OF THIS AGREEMENT OR IN THE EVENT THAT THE COMPANY
OR ANY OTHER PERSON TAKES OR THREATENS TO TAKE ANY ACTION TO DECLARE THIS
AGREEMENT VOID OR UNENFORCEABLE, OR INSTITUTES ANY LITIGATION OR OTHER ACTION OR
PROCEEDING DESIGNED TO DENY OR TO RECOVER FROM THE INDEMNITEE THE BENEFITS
PROVIDED OR INTENDED TO BE PROVIDED TO THE INDEMNITEE UNDER THIS AGREEMENT,
INDEMNITEE MAY PETITION THE COURT OF CHANCERY TO ENFORCE THE COMPANY’S
OBLIGATIONS UNDER THIS AGREEMENT AND THE COMPANY IRREVOCABLY AUTHORIZES THE
INDEMNITEE FROM TIME TO TIME TO RETAIN COUNSEL OF INDEMNITEE’S CHOICE, AT THE
EXPENSE OF THE COMPANY AS HEREAFTER PROVIDED, TO ADVISE AND REPRESENT THE
INDEMNITEE IN CONNECTION WITH ANY SUCH INTERPRETATION, ENFORCEMENT OR DEFENSE,
INCLUDING WITHOUT LIMITATION, THE INITIATION OR DEFENSE OF ANY LITIGATION OR
OTHER LEGAL ACTION, WHETHER BROUGHT BY OR AGAINST THE COMPANY OR ANY DIRECTOR,
OFFICER, STOCKHOLDER OR OTHER PERSON AFFILIATED WITH THE COMPANY, IN ANY
JURISDICTION.  NOTWITHSTANDING ANY EXISTING OR PRIOR ATTORNEY-CLIENT
RELATIONSHIP BETWEEN THE COMPANY AND SUCH COUNSEL, THE COMPANY IRREVOCABLY
CONSENTS TO THE INDEMNITEE’S ENTERING INTO AN ATTORNEY-CLIENT RELATIONSHIP WITH
SUCH COUNSEL, AND IN THAT CONNECTION THEREWITH, THE COMPANY AND THE INDEMNITEE
AGREE THAT A CONFIDENTIAL RELATIONSHIP SHALL EXIST BETWEEN THE INDEMNITEE AND
SUCH COUNSEL.


 


(B)            BURDEN OF PROOF.  IN ANY JUDICIAL PROCEEDING BROUGHT UNDER
SECTION 10(A) ABOVE, THE COMPANY SHALL HAVE THE BURDEN OF PROVING THAT
INDEMNITEE IS NOT ENTITLED TO PAYMENT OF INDEMNIFIABLE AMOUNTS HEREUNDER.


 


(C)             EXPENSES.  THE COMPANY AGREES TO REIMBURSE INDEMNITEE IN FULL
FOR ANY EXPENSES INCURRED BY INDEMNITEE IN CONNECTION WITH INVESTIGATING,
PREPARING FOR, LITIGATING, DEFENDING OR SETTLING ANY ACTION BROUGHT BY
INDEMNITEE UNDER SECTION 10(A) ABOVE, OR IN CONNECTION WITH ANY

 

5

--------------------------------------------------------------------------------


 


CLAIM OR COUNTERCLAIM BROUGHT BY THE COMPANY IN CONNECTION THEREWITH, WHETHER OR
NOT INDEMNITEE IS SUCCESSFUL IN WHOLE OR IN PART IN CONNECTION WITH ANY SUCH
ACTION.

 


(D)            FAILURE TO ACT NOT A DEFENSE.  THE FAILURE OF THE COMPANY
(INCLUDING ITS BOARD OF DIRECTORS OR ANY COMMITTEE THEREOF, INDEPENDENT LEGAL
COUNSEL, OR STOCKHOLDERS) TO MAKE A DETERMINATION CONCERNING THE PERMISSIBILITY
OF THE PAYMENT OF INDEMNIFIABLE AMOUNTS OR THE ADVANCEMENT OF INDEMNIFIABLE
EXPENSES UNDER THIS AGREEMENT SHALL NOT BE A DEFENSE IN ANY ACTION BROUGHT UNDER
SECTION 10(A) ABOVE, AND SHALL NOT CREATE A PRESUMPTION THAT SUCH PAYMENT OR
ADVANCEMENT IS NOT PERMISSIBLE.


 


11.                                 DEFENSE OF THE UNDERLYING PROCEEDING.


 


(A)             NOTICE BY INDEMNITEE.  INDEMNITEE AGREES TO NOTIFY THE COMPANY
PROMPTLY UPON BEING SERVED WITH ANY SUMMONS, CITATION, SUBPOENA, COMPLAINT,
INDICTMENT, INFORMATION, OR OTHER DOCUMENT RELATING TO ANY PROCEEDING WHICH MAY
RESULT IN THE PAYMENT OF INDEMNIFIABLE AMOUNTS OR THE ADVANCEMENT OF
INDEMNIFIABLE EXPENSES HEREUNDER; PROVIDED, HOWEVER, THAT THE FAILURE TO GIVE
ANY SUCH NOTICE SHALL NOT DISQUALIFY INDEMNITEE FROM THE RIGHT, OR OTHERWISE
AFFECT IN ANY MANNER ANY RIGHT OF INDEMNITEE, TO RECEIVE PAYMENTS OF
INDEMNIFIABLE AMOUNTS OR ADVANCEMENTS OF INDEMNIFIABLE EXPENSES UNLESS THE
COMPANY’S ABILITY TO DEFEND IN SUCH PROCEEDING IS MATERIALLY AND ADVERSELY
PREJUDICED THEREBY.


 


(B)            DEFENSE BY COMPANY.  SUBJECT TO THE PROVISIONS OF THE LAST
SENTENCE OF THIS SECTION 11(B) AND OF SECTION 11(C) BELOW, THE COMPANY SHALL
HAVE THE RIGHT TO DEFEND INDEMNITEE IN ANY PROCEEDING WHICH MAY GIVE RISE TO THE
PAYMENT OF INDEMNIFIABLE AMOUNTS HEREUNDER; PROVIDED, HOWEVER, THAT THE COMPANY
SHALL NOTIFY INDEMNITEE OF ANY SUCH DECISION TO DEFEND WITHIN TEN (10) CALENDAR
DAYS OF RECEIPT OF NOTICE OF ANY SUCH PROCEEDING UNDER SECTION 11(A) ABOVE.  THE
COMPANY SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF INDEMNITEE, CONSENT TO
THE ENTRY OF ANY JUDGMENT AGAINST INDEMNITEE OR ENTER INTO ANY SETTLEMENT OR
COMPROMISE WHICH (I) INCLUDES AN ADMISSION OF FAULT OF INDEMNITEE OR (II) DOES
NOT INCLUDE, AS AN UNCONDITIONAL TERM THEREOF, THE FULL RELEASE OF INDEMNITEE
FROM ALL LIABILITY IN RESPECT OF SUCH PROCEEDING, WHICH RELEASE SHALL BE IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO INDEMNITEE.  THIS SECTION 11(B) SHALL
NOT APPLY TO A PROCEEDING BROUGHT BY INDEMNITEE UNDER SECTION 10(A) ABOVE OR
PURSUANT TO SECTION 18 BELOW.


 


(C)             INDEMNITEE’S RIGHT TO COUNSEL.  NOTWITHSTANDING THE PROVISIONS
OF SECTION 11(B) ABOVE, IF IN A PROCEEDING TO WHICH INDEMNITEE IS A PARTY BY
REASON OF INDEMNITEE’S CORPORATE STATUS, (I) INDEMNITEE REASONABLY CONCLUDES
THAT HE OR SHE MAY HAVE SEPARATE DEFENSES OR COUNTERCLAIMS TO ASSERT WITH
RESPECT TO ANY ISSUE WHICH MAY NOT BE CONSISTENT WITH THE POSITION OF OTHER
DEFENDANTS IN SUCH PROCEEDING, (II) A CONFLICT OF INTEREST OR POTENTIAL CONFLICT
OF INTEREST EXISTS BETWEEN INDEMNITEE AND THE COMPANY (INCLUDING AN ACTUAL OR
POTENTIAL CONFLICT BETWEEN THE INDEMNITEE AND THE COUNSEL SELECTED BY THE
COMPANY), (III) IF THE COMPANY FAILS TO ASSUME THE DEFENSE OF SUCH PROCEEDING IN
A TIMELY MANNER, OR (IV) ANY SUCH REPRESENTATION BY THE COMPANY FAILS TO MEET
ANY APPLICABLE STANDARDS OF PROFESSIONAL CONDUCT THEN PREVAILING, INDEMNITEE
SHALL BE ENTITLED TO BE REPRESENTED BY SEPARATE LEGAL COUNSEL OF INDEMNITEE’S
CHOICE AT THE EXPENSE OF THE COMPANY.  IN ADDITION, IF THE COMPANY FAILS TO
COMPLY WITH ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT OR IN THE EVENT THAT THE
COMPANY OR ANY OTHER PERSON TAKES ANY

 

6

--------------------------------------------------------------------------------


 


ACTION TO DECLARE THIS AGREEMENT VOID OR UNENFORCEABLE, OR INSTITUTES ANY
ACTION, SUIT OR PROCEEDING TO DENY OR TO RECOVER FROM INDEMNITEE THE BENEFITS
INTENDED TO BE PROVIDED TO INDEMNITEE HEREUNDER, INDEMNITEE SHALL HAVE THE RIGHT
TO RETAIN COUNSEL OF INDEMNITEE’S CHOICE, AT THE EXPENSE OF THE COMPANY, TO
REPRESENT INDEMNITEE IN CONNECTION WITH ANY SUCH MATTER.


 


12.                                 REPRESENTATIONS AND WARRANTIES OF THE
COMPANY.  THE COMPANY HEREBY REPRESENTS AND WARRANTS TO INDEMNITEE AS FOLLOWS:


 


(A)             AUTHORITY.  THE COMPANY HAS ALL NECESSARY POWER AND AUTHORITY TO
ENTER INTO, AND BE BOUND BY THE TERMS OF, THIS AGREEMENT, AND THE EXECUTION,
DELIVERY AND PERFORMANCE OF THE UNDERTAKINGS CONTEMPLATED BY THIS AGREEMENT HAVE
BEEN DULY AUTHORIZED BY THE COMPANY.


 


(B)            ENFORCEABILITY.  THIS AGREEMENT, WHEN EXECUTED AND DELIVERED BY
THE COMPANY IN ACCORDANCE WITH THE PROVISIONS HEREOF, SHALL BE A LEGAL, VALID
AND BINDING OBLIGATION OF THE COMPANY, ENFORCEABLE AGAINST THE COMPANY IN
ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY
APPLICABLE BANKRUPTCY, INSOLVENCY, MORATORIUM, REORGANIZATION OR SIMILAR LAWS
AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY.


 


13.                                 CONTRACT RIGHTS NOT EXCLUSIVE.  THE RIGHTS
TO PAYMENT OF INDEMNIFIABLE AMOUNTS AND ADVANCEMENT OF INDEMNIFIABLE EXPENSES
PROVIDED BY THIS AGREEMENT SHALL BE IN ADDITION TO, BUT NOT EXCLUSIVE OF, ANY
OTHER RIGHTS WHICH INDEMNITEE MAY HAVE AT ANY TIME UNDER APPLICABLE LAW, THE
COMPANY’S CERTIFICATE OR BYLAWS OR ANY OTHER AGREEMENT, VOTE OF STOCKHOLDERS OR
DIRECTORS (OR A COMMITTEE OF DIRECTORS), OR OTHERWISE (COLLECTIVELY, “OTHER
INDEMNITY PROVISIONS”), BOTH AS TO ACTION IN INDEMNITEE’S OFFICIAL CAPACITY AND
AS TO ACTION IN ANY OTHER CAPACITY AS A RESULT OF INDEMNITEE’S SERVING AS A
DIRECTOR OF THE COMPANY; PROVIDED, HOWEVER, THAT (I) TO THE EXTENT THAT
INDEMNITEE OTHERWISE WOULD HAVE ANY GREATER RIGHT TO INDEMNIFICATION UNDER ANY
OTHER INDEMNITY PROVISION, INDEMNITEE WILL BE DEEMED TO HAVE SUCH GREATER RIGHT
HEREUNDER AND (II) TO THE EXTENT THAT ANY CHANGE IS MADE TO ANY OTHER INDEMNITY
PROVISION WHICH PERMITS ANY GREATER RIGHT TO INDEMNIFICATION THAN THAT PROVIDED
UNDER THIS AGREEMENT AS OF THE DATE HEREOF, INDEMNITEE WILL BE DEEMED TO HAVE
SUCH GREATER RIGHT HEREUNDER.  THE COMPANY SHALL NOT ADOPT ANY AMENDMENT TO
EITHER THE CERTIFICATE OR THE BY-LAWS THE EFFECT OF WHICH WOULD BE TO DENY,
DIMINISH OR ENCUMBER INDEMNITEE’S RIGHT TO INDEMNIFICATION UNDER THIS AGREEMENT
OR ANY OTHER INDEMNITY PROVISION.


 


14.                                 SUCCESSORS.  THIS AGREEMENT SHALL BE
(A) BINDING UPON ALL SUCCESSORS AND ASSIGNS OF THE COMPANY (INCLUDING, WITHOUT
LIMITATION, ANY TRANSFEREE OF ALL OR A SUBSTANTIAL PORTION OF THE BUSINESS,
STOCK AND/OR ASSETS OF THE COMPANY AND ANY DIRECT OR INDIRECT SUCCESSOR BY
MERGER OR CONSOLIDATION OR OTHERWISE BY OPERATION OF LAW) AND (B) BINDING ON AND
SHALL INURE TO THE BENEFIT OF THE HEIRS, PERSONAL REPRESENTATIVES, EXECUTORS AND
ADMINISTRATORS OF INDEMNITEE.  THIS AGREEMENT SHALL CONTINUE FOR THE BENEFIT OF
INDEMNITEE AND SUCH HEIRS, PERSONAL REPRESENTATIVES, EXECUTORS AND
ADMINISTRATORS AFTER INDEMNITEE HAS CEASED TO HAVE CORPORATE STATUS.


 


15.                                 SUBROGATION.  IN THE EVENT OF ANY PAYMENT OF
INDEMNIFIABLE AMOUNTS UNDER THIS AGREEMENT, THE COMPANY SHALL BE SUBROGATED TO
THE EXTENT OF SUCH PAYMENT TO ALL OF THE RIGHTS OF

 

7

--------------------------------------------------------------------------------


 


CONTRIBUTION OR RECOVERY OF INDEMNITEE AGAINST OTHER PERSONS, AND INDEMNITEE
SHALL TAKE, AT THE REQUEST OF THE COMPANY, ALL REASONABLE ACTION NECESSARY TO
SECURE SUCH RIGHTS, INCLUDING THE EXECUTION OF SUCH DOCUMENTS AS ARE NECESSARY
TO ENABLE THE COMPANY TO BRING SUIT TO ENFORCE SUCH RIGHTS.


 


16.                                 CHANGE IN LAW.  TO THE EXTENT THAT A CHANGE
IN DELAWARE LAW (WHETHER BY STATUTE OR JUDICIAL DECISION) SHALL PERMIT BROADER
INDEMNIFICATION OR ADVANCEMENT OF EXPENSES THAN IS PROVIDED UNDER THE TERMS OF
THE BYLAWS AND THIS AGREEMENT, INDEMNITEE SHALL BE ENTITLED TO SUCH BROADER
INDEMNIFICATION AND ADVANCEMENTS, AND THIS AGREEMENT SHALL BE DEEMED TO BE
AMENDED TO SUCH EXTENT.


 


17.                                 SEVERABILITY.  WHENEVER POSSIBLE, EACH
PROVISION OF THIS AGREEMENT SHALL BE INTERPRETED IN SUCH A MANNER AS TO BE
EFFECTIVE AND VALID UNDER APPLICABLE LAW, BUT IF ANY PROVISION OF THIS
AGREEMENT, OR ANY CLAUSE THEREOF, SHALL BE DETERMINED BY A COURT OF COMPETENT
JURISDICTION TO BE ILLEGAL, INVALID OR UNENFORCEABLE, IN WHOLE OR IN PART, SUCH
PROVISION OR CLAUSE SHALL BE LIMITED OR MODIFIED IN ITS APPLICATION TO THE
MINIMUM EXTENT NECESSARY TO MAKE SUCH PROVISION OR CLAUSE VALID, LEGAL AND
ENFORCEABLE, AND THE REMAINING PROVISIONS AND CLAUSES OF THIS AGREEMENT SHALL
REMAIN FULLY ENFORCEABLE AND BINDING ON THE PARTIES.


 


18.                                 INDEMNITEE AS PLAINTIFF.  EXCEPT AS PROVIDED
IN SECTION 10(C) OF THIS AGREEMENT AND IN THE NEXT SENTENCE, INDEMNITEE SHALL
NOT BE ENTITLED TO PAYMENT OF INDEMNIFIABLE AMOUNTS OR ADVANCEMENT OF
INDEMNIFIABLE EXPENSES WITH RESPECT TO ANY PROCEEDING BROUGHT BY INDEMNITEE
AGAINST THE COMPANY, ANY ENTITY WHICH IT CONTROLS, ANY DIRECTOR OR OFFICER
THEREOF, OR ANY THIRD PARTY, UNLESS THE BOARD OF DIRECTORS OF THE COMPANY HAS
CONSENTED TO THE INITIATION OF SUCH PROCEEDING.  THIS SECTION SHALL NOT APPLY TO
COUNTERCLAIMS OR AFFIRMATIVE DEFENSES ASSERTED BY INDEMNITEE IN AN ACTION
BROUGHT AGAINST INDEMNITEE.


 


19.                                 MODIFICATIONS AND WAIVER.  EXCEPT AS
PROVIDED IN SECTION 16 ABOVE WITH RESPECT TO CHANGES IN DELAWARE LAW WHICH
BROADEN THE RIGHT OF INDEMNITEE TO BE INDEMNIFIED BY THE COMPANY, NO SUPPLEMENT,
MODIFICATION OR AMENDMENT OF THIS AGREEMENT SHALL BE BINDING UNLESS EXECUTED IN
WRITING BY EACH OF THE PARTIES HERETO.  NO WAIVER OF ANY OF THE PROVISIONS OF
THIS AGREEMENT SHALL BE DEEMED OR SHALL CONSTITUTE A WAIVER OF ANY OTHER
PROVISIONS OF THIS AGREEMENT (WHETHER OR NOT SIMILAR), NOR SHALL SUCH WAIVER
CONSTITUTE A CONTINUING WAIVER.


 


20.                                 GENERAL NOTICES.  ALL NOTICES, REQUESTS,
DEMANDS AND OTHER COMMUNICATIONS HEREUNDER SHALL BE IN WRITING AND SHALL BE
DEEMED TO HAVE BEEN DULY GIVEN (A) WHEN DELIVERED BY HAND, (B) WHEN TRANSMITTED
BY FACSIMILE AND RECEIPT IS ACKNOWLEDGED, OR (C) IF MAILED BY CERTIFIED OR
REGISTERED MAIL WITH POSTAGE PREPAID, ON THE THIRD BUSINESS DAY AFTER THE DATE
ON WHICH IT IS SO MAILED:

 

8

--------------------------------------------------------------------------------


 

(i)                                     If to Indemnitee, to:

 

At his address as shown

on the signature page to this Agreement

 

(ii)                                  If to the Company, to:

 

WII Components, Inc.

525 Lincoln Avenue SE

St. Cloud, MN  56304

 

or to such other address as may have been furnished in the same manner by any
party to the others.

 


21.                                 GOVERNING LAW; CONSENT TO JURISDICTION;
SERVICE OF PROCESS.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO ITS RULES OF
CONFLICT OF LAWS.  EACH OF THE COMPANY AND THE INDEMNITEE HEREBY IRREVOCABLY AND
UNCONDITIONALLY CONSENTS TO SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURT OF
CHANCERY OF THE STATE OF DELAWARE AND THE COURTS OF THE UNITED STATES OF AMERICA
LOCATED IN THE STATE OF DELAWARE (THE “DELAWARE COURTS”) FOR ANY LITIGATION
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY (AND AGREES NOT TO COMMENCE ANY LITIGATION RELATING THERETO EXCEPT IN
SUCH COURTS), WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUCH LITIGATION
IN THE DELAWARE COURTS AND AGREES NOT TO PLEAD OR CLAIM IN ANY DELAWARE COURT
THAT SUCH LITIGATION BROUGHT THEREIN HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. 
EACH OF THE PARTIES HERETO AGREES, (A) TO THE EXTENT SUCH PARTY IS NOT OTHERWISE
SUBJECT TO SERVICE OF PROCESS IN THE STATE OF DELAWARE, TO APPOINT AND MAINTAIN
AN AGENT IN THE STATE OF DELAWARE AS SUCH PARTY’S AGENT FOR ACCEPTANCE OF LEGAL
PROCESS, AND (B) THAT SERVICE OF PROCESS MAY ALSO BE MADE ON SUCH PARTY BY
PREPAID CERTIFIED MAIL WITH A PROOF OF MAILING RECEIPT VALIDATED BY THE UNITED
STATES POSTAL SERVICE CONSTITUTING EVIDENCE OF VALID SERVICE.  SERVICE MADE
PURSUANT TO (A) OR (B) ABOVE SHALL HAVE THE SAME LEGAL FORCE AND EFFECT AS IF
SERVED UPON SUCH PARTY PERSONALLY WITHIN THE STATE OF DELAWARE.  FOR PURPOSES OF
IMPLEMENTING THE PARTIES’ AGREEMENT TO APPOINT AND MAINTAIN AN AGENT FOR SERVICE
OF PROCESS IN THE STATE OF DELAWARE, EACH SUCH PARTY DOES HEREBY APPOINT THE
CORPORATION TRUST COMPANY, 1209 ORANGE STREET, WILMINGTON, NEW CASTLE COUNTY,
DELAWARE 19801, AS SUCH AGENT AND EACH SUCH PARTY HEREBY AGREES TO COMPLETE ALL
ACTIONS NECESSARY FOR SUCH APPOINTMENT.

 

[Signature Page Follows]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

 

WII COMPONENTS, INC.

 

 

 

 

 

By:

/s/ Dale B. Hebrst

 

 

Name: Dale B. Hebrst

 

Title: Treasurer

 

 

 

 

 

INDEMNITEE

 

 

 

 

 

/s/ Rodney Cohen

 

 

Rodney Cohen, Director

 

 

 

 

 

Address:

c/o Behrman Capital

 

 

126 East 56th Street

 

 

New York, NY 10022

 

--------------------------------------------------------------------------------

 